Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 8/2/2021 have been considered.  Claims 1-20 are currently pending.

Response to Arguments
Applicant’s arguments, see page 10, paragraphs 3-5 of the Remarks, filed 8/2/2201, with respect to claims 1, 6-8, 10 have been fully considered and are persuasive in light of the amended claims 1, 6-8, 10.  The claim interpretation of claims 1, 6-8, 10 as set forth in the previous Office action has been withdrawn. 

Applicant’s arguments, see page 11, paragraph 1 - page 13, line 4 of the Remarks, filed 8/2/2201, with respect to claims 1 and 11 have been considered and are persuasive.  The 35 U.S.C. 102(a)(2) rejection of claims 1 and 11 as set forth in the previous Office action has been withdrawn. 
Applicant’s arguments, see page 10, paragraphs 3-5 of the Remarks, filed 8/2/2201, with respect to the claim interpretation of claims 1, 6-8 have been considered and are persuasive in light of the amended claims 1, 6-8.  The claim interpretation of claims 1, 6-8 as set forth in the previous Office action has been withdrawn.
EXAMINER’s REASONS FOR ALLOWANCE
The present application relates to a management device for controlling an end-to-
end network in a wireless communication system, the management device comprising:
“wherein the policy includes transmission path information of traffic for each of the plurality of network slices; and
a software defined network (SDN) device configured to:
identify a base station based on an internet protocol (IP) address which is included in the traffic, 
select a network slice for which the identified base station is allocated from the plurality of network slices, and 
control one or more network entities for transmitting the traffic through
a transmission path based on the transmission path information corresponding to the selected network slice” in combination with other recited elements in claim 1.

The present application also relates to a server for controlling an end-to-end network
in a wireless communication system, the server comprising:
“a user plane function (UPF) entity configured to receive the traffic from the terminal or transmit the traffic to the terminal, 
wherein at least one processor is configured to identify a network slice configured for the terminal among a plurality of network slices using a plurality of flow tables for processing the traffic and process the traffic according to a flow rule corresponding to the identified network slice, and



The present application also relates to a method of a management device for
controlling an end-to-end network in a wireless communication system, the method
comprising:
“wherein the policy includes transmission path information of traffic for each of the
plurality of network slices;
identifying a base station based on an internet protocol (IP) address which is
included in the traffic;
selecting a network slice for which the identified base station is allocated from
the plurality of network slices; and
controlling one or more network entities for transmitting the traffic through a
transmission path based on the transmission path information corresponding to the
selected network slice” in combination with other recited elements in claim 11.

The present application also relates to a method of a server for controlling an end-to-
end network in a wireless communication system, the method comprising:
“identifying a network slice configured for a terminal among a plurality of network slices using a plurality of flow tables for processing traffic for the terminal;
processing the traffic according to a flow rule corresponding to the identified network slice; and

	The closest prior art, Shaw et al. (US Publication 2018/0332441 A1), teaches a manager SDN controller that queries the service layer to determine the functional and resource requirements needed to provide services to a communication device.  The manager SDN controller also provides control and configuration to support different network slices in accordance with the policy requirements.  For instance, the first network slice handles first portion of user plane traffic and the second network slice handles a second portion of the user plane traffic associated with the same requested service by the same user equipment.  The network slices further demand different bandwidths for different services.

	However, Shaw, when taken alone or in combination, fail to teach or make obvious the claim features of the aforementioned base claims above, which renders the claims of the instant application allowable. 







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471